Filed 4/16/21 P. v. Jones CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                    B301935

         Plaintiff and Respondent,                             (Los Angeles County
                                                               Super. Ct. No. NA111425)
         v.

DWAYNE MAURICE JONES,

         Defendant and Appellant.




     APPEAL from a judgment of the Superior Court of
Los Angeles County, Laura L. Laesecke, Judge. Affirmed.
     Michele A. Douglass, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance by Plaintiff and Respondent.

                                            ___________
      Dwayne Maurice Jones was convicted following a jury trial
of two counts of aggravated assault and several other felony and
misdemeanor charges and sentenced to an aggregate state prison
term of eight years four months. No arguable issues have been
identified following review of the record by Jones’s appointed
appellate counsel or our own independent review. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
       After being found mentally competent to stand trial, Jones
was charged by information with assault by means of force likely
to cause great bodily injury and personally inflicting great bodily
injury (Pen. Code, §§ 245, subd. (a)(4), 12022.7, subd. (a);1
count 1), two counts of vandalism causing damage of more than
$400 (§ 594; counts 2 and 3), misdemeanor false imprisonment
(§ 236; count 4), assault with a deadly weapon (a chair) (§ 245,
subd. (a)(1); count 5), and misdemeanor battery (§ 242; count 6).
All of the charged offenses took place at a housing complex for
veterans in Long Beach.
       Count 1: According to the evidence at trial, as Charles Hill
came in the gate at the housing complex on the evening of
November 22, 2018, he was hit on the back of his head and
pushed to the ground, which caused him to break his ankle. Hill
turned his head and saw Jones. Hill’s injury required surgery.
Testifying in his own defense, Jones denied he had hit, kicked or
pushed Hill.
       Counts 3 and 4: In the evening of December 9, 2018
Ronisha Belgrove was returning to her home at the housing
complex when Jones began to follow her and then blocked her
path. Belgrove returned to the car of the friend who had brought


1     Statutory references are to this code.



                                 2
her home; Jones followed her. Belgrove got inside the car and
phoned the police. As the friend started to drive them away,
Jones kicked the car, causing a dent. The driver’s insurance paid
for the repair except for a $500 deductible. Jones denied this
incident had taken place.
       Count 5: On December 21, 2018 Jones tried to attend a
dinner that was limited to veterans who were participating in
certain programs. He was refused entrance by Oliver Haddad,
who was sitting at a table in the cafeteria, checking in guests.
Jones left but returned moments later. When Haddad again
refused to let Jones in, Jones slammed his hands on the table,
said “Fuck you,” and flipped the table onto Haddad’s chest. After
both men went outside, Jones picked up a lawn chair and threw
it toward Haddad. It was stipulated that Haddad told police
officers Jones had thrown the chair toward the building and it
landed 10 feet away from him. Jones testified it was his
understanding he was eligible for dinner because he had a meal
ticket. He was angry when Haddad refused to admit him, and
the two men argued. Jones denied flipping the table and
explained he had thrown the chair out of his way when he was
leaving; he did not throw it at Haddad.
       Count 6: On February 21, 2019 Jontez Bridges, a
maintenance employee at the complex, greeted Jones. Jones
asked her for a hug. She refused. Jones tried to hug her and
grabbed for her jacket when she pulled away from him. Jones
testified he and Bridges were friendly and he had asked for a hug
without malice or sexual intent. He had no indication she was
uncomfortable during their exchange.
       Count 2: On March 6, 2019 Jones was told he was being
evicted because of behavior issues. Confronted by two sheriff’s




                                3
deputies and several housing complex employees, Jones ran to
the social hall and used a chair to smash eight television
monitors. The vandalism was recorded by the complex’s security
cameras. When installed several years earlier, each television
cost $3,395. Jones acknowledged he became upset when he was
told he was being evicted and threw chairs at the televisions in
the social hall.
      The jury found Jones not guilty of assault with a deadly
weapon (count 5) and guilty on all other charges. It found true
the allegation he had inflicted great bodily injury on Hill.
      At sentencing the court imposed an aggregate state prison
term of eight years four months: the upper term of four years for
assault by means of force likely to cause great bodily injury, plus
three years for the great bodily injury enhancement, and
consecutive terms of eight months (one-third the middle term) for
each of the two vandalism counts. The court imposed concurrent
terms of one year for false imprisonment and six months for
battery. Jones was awarded 217 days of custody credit.
      Jones filed a notice of appeal on October 22, 2019.
                           DISCUSSION
      We appointed counsel to represent Jones on appeal. After
reviewing the record, counsel filed a brief raising no issues. On
February 2, 2021 counsel wrote Jones and advised him he had
30 days within which to submit any contentions or issues he
wished the court to consider. We sent a similar notice to Jones on
February 5, 2021. We have received no response.
      We have examined the record and are satisfied appellate
counsel for Jones has complied with counsel’s responsibilities and
there are no arguable issues. (Smith v. Robbins (2000) 528 U.S.




                                 4
259, 277-284; People v. Kelly (2006) 40 Cal.4th 106, 118-119;
People v. Wende (1979) 25 Cal.3d 436, 441-442.)
                         DISPOSITION
      The judgment is affirmed.




                                          PERLUSS, P. J.
      We concur:




            SEGAL, J.




            FEUER, J.




                                  5